                            Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 1 of 91



                    1 Garth N. Ward (SBN 202965)
                        Garth.ward@lewsbrisbois.com
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        701 B Street, Suite 1900
                    3 San Diego, California 92101
                        Telephone: 619.233.1006
                    4 Facsimile: 619.233.8627

                    5 Kevin J. O’Shea (pro hac vice application pending)
                        koshea@oshealawllc.com
                    6 OSHEA LAW LLC
                        1744 Ridge Road
                    7 Jackson, MO 63755
                        Telephone: 573.388.2296
                    8
                        Attorneys for Defendant SI03, Inc.
                    9

                   10                                   UNITED STATES DISTRICT COURT
                   11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                   12

                   13 ENVIRONMENTAL RESEARCH                                    CASE NO.
                      CENTER, INC., a non-profit California
                   14 corporation,                                              NOTICE OF REMOVAL OF
                                                                                LAWSUIT PENDING IN STATE
                   15                      Plaintiff,                           COURT TO DISTRICT COURT,
                                                                                NORTHERN DISTRICT,
                   16             vs.                                           PURSUANT TO 28 U.S.C. §§
                                                                                1332(a), 1441(b) & 1446
                   17 SI03, INC., individually and doing
                        business as SYNTRAX, a Delaware
                   18 corporation; and DOES 1 through 25,
                   19                      Defendants.
                   20

                   21            TO THE CLERK AND THE COURT:
                   22            PLEASE TAKE NOTICE that Defendant SI03, Inc. (“SI03”) hereby removes
                   23 this civil action, captioned as Environmental Research Center, Inc. v. SI03, Inc. and

                   24 Does 1 through 25, Case No. RG19001031 (“the Action”), from the Superior Court

                   25 of the State of California in and for the County of Alameda to the United States

                   26 District Court for the Northern District of California. This removal is based on 28

                   27 U.S.C. §§ 1332(a), 1441(b) and 1446, as well as the following grounds:

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4821-4217-1015.1                                       1
& SMITH LLP                             NOTICE OF REMOVAL TO U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
ATTORNEYS AT LAW
                            Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 2 of 91



                    1 1.         PLEADINGS, PROCESS, AND ORDERS
                    2            1.        The Action was commenced on January 2, 2019 by Plaintiff
                    3 Environmental Research Center, Inc. (“ERC”) in the Superior Court of the State of

                    4 California in and for the County of Alameda. A copy of the Complaint, assigned

                    5 Alameda County Superior Court Case No. RG19001031, with exhibits thereto (“the

                    6 Complaint”), is attached hereto as Exhibit 1. The allegations of the Complaint are

                    7 incorporated herein by reference.

                    8            2.        SI03 received a copy of the Complaint was on January 7, 2019, when
                    9 counsel for ERC sent to counsel for SI03, via email, an informal copy of the

                   10 Complaint and related initiating documents. Thereafter, ERC formally served the

                   11 Complaint on SI03’s Registered Agent, CT Corporation, on January 9, 2018. A

                   12 copy of the Summons is attached hereto as Exhibit 2 and a copy of the Proof of

                   13 Service of Summons is attached hereto as Exhibit 3.

                   14            3.        ERC also served upon SI03 a Civil Case Cover Sheet, attached hereto
                   15 as Exhibit 4; and a Notice of Hearing issued by the state court, attached hereto as

                   16 Exhibit 5.

                   17            4.        SI03 timely filed its Answer to the Complaint in state court on
                   18 February 4, 2019 and served its Answer on ERC that same day. A copy of the file-
                   19 stamped Answer is attached hereto as Exhibit 6.

                   20            5.        Together, Exhibits 1 through 6 constitute all process, pleadings, and
                   21 orders served upon SI03 in the Action, as required by 28 U.S.C. § 1446(a).

                   22 II.        TIMELINESS OF REMOVAL
                   23            6.        SI03 received a copy of the Complaint less than 30 days prior to the

                   24 filing of this Notice of Removal; therefore, this Notice of Removal is filed within

                   25 the time limit provided in 28 U.S.C. § 1446(b)(1).

                   26 III.       JURISDICTION UNDER 28 U.S.C. § 1332(a)

                   27            7.        SI03 is the only non-fictitious defendant named in the Action.

                   28 Accordingly, this Notice of Removal complies with the requirement in 28 U.S.C. §
LEWIS
BRISBOIS
BISGAARD                4821-4217-1015.1                                      2
& SMITH LLP                            NOTICE OF REMOVAL TO U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
ATTORNEYS AT LAW
                            Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 3 of 91



                    1 1446(b)(2) that all defendants who have been properly joined and served must join

                    2 in or consent to the removal of the Action.

                    3            8.        The Action is a civil action over which this Court has original
                    4 jurisdiction under 28 U.S.C. § 1332. Further, this Action is one which may be

                    5 removed to this Court by SI03 pursuant to the provisions of 28 U.S.C. § 1441(b)

                    6 insofar as it is a civil action between citizens of different states and the matter in

                    7 controversy exceeds the sum of $75,000, exclusive of interest and costs.

                    8            9.        Complete diversity of citizenship exists insofar as: (i) ERC is a
                    9 corporation incorporated under the laws of the State of California with its principal

                   10 place of business in the State of California (Exh. A, Complaint, at ¶ 5); and (ii) SI03

                   11 is a corporation organized under the laws of the State of Delaware with its principal

                   12 place of business in the State of Missouri (Exh. A, Complaint, at ¶ 7). The

                   13 citizenship of the unnamed (“Doe”) defendants is disregarded for purposes of

                   14 determining diversity jurisdiction. See 28 U.S.C. § 1441(b)(1).

                   15            10.       The amount in controversy exceeds $75,000, exclusive of interest and
                   16 costs. SI03 disputes ERC’s allegations in the Complaint on legal and factual

                   17 grounds. Nevertheless, taking the Complaint at face value, ERC alleges that SIO3 is

                   18 “liable … for a civil penalty of up to $2,500 per day per violation … in an amount in
                   19 excess of $1 million.” (Exh. A, Complaint, at ¶ 33.) ERC alleges that 25 separate

                   20 products sold by SI03 have been in violation of California law since “at least August

                   21 31, 2015” and, on that basis, ERC demands a “civil penalty of up to $2,500 per day

                   22 per violation….” (Id. at ¶¶ 1 & 33.) Thus, ERC’s demand through the filing date of

                   23 this Notice of Removal exceeds $3 million dollars. Accordingly, while the

                   24 Complaint specifically alleges an amount in controversy well in excess of the

                   25 jurisdictional minimum, at the very least it is “more likely than not” that the amount

                   26 in controversy exceeds $75,000, exclusive of interest and costs. See Sanchez v.

                   27 Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996) (recognizing that if

                   28 it is unclear from the complaint whether the plaintiff is seeking more than $75,000,
LEWIS
BRISBOIS
BISGAARD                4821-4217-1015.1                                      3
& SMITH LLP                            NOTICE OF REMOVAL TO U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
ATTORNEYS AT LAW
                  Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 4 of 91



           1 “the defendant bears the burden of actually proving the facts to support jurisdiction,

           2 including the jurisdictional amount,” and that this burden is met by showing that it is

           3 “more likely than not” that the amount in controversy exceeds $75,000).

           4 IV.     VENUE
           5         11.      ERC originally filed this Action in the Superior Court for the State of
           6 California, County of Alameda. Venue thus lies in this Court pursuant to 28 U.S.C.

           7 §§ 84(a), 1391, and 1446.

           8 V.      NOTICE TO PLAINTIFF
           9         12.      Contemporaneously with the filing of this Notice of Removal in the
          10 United States District Court for the Northern District of California, SI03 will give

          11 written notice of such filing to all adverse parties, i.e., ERC’s counsel of record –

          12 Anthony M. Barnes and Matthew C. MacLear of Aqua Terra Aeris Law Grouup,

          13 490 43rd Street, Suite 108, Oakland, CA 94609 – and will file a copy of the Notice

          14 of Removal with the Clerk of the Court for the Superior Court of the County of

          15 Alameda, California, pursuant to 28 U.S.C. § 1446(d).

          16         Because this Court has original jurisdiction over this Action insofar as
          17 complete diversity of citizenship exists and the amount in controversy exceeds

          18 $75,000, Defendant SI03, Inc. hereby removes this Action to this Court.

          19
               DATED: February 6, 2019               LEWIS BRISBOIS BISGAARD & SMITH LLP
          20

          21
                                                     By: /s/ Garth N. Ward
          22                                                     Garth N. Ward
                                                           Attorneys for Defendant SI03, Inc.
          23

          24 / / /

          25 / / /

          26 / / /

          27 / / /

          28 / / /
LEWI
S
BRISBOI                                                           4
S                          NOTICE OF REMOVAL TO U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
BISGAAR
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 5 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 6 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 7 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 8 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 9 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 10 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 11 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 12 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 13 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 14 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 15 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 16 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 17 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 18 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 19 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 20 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 21 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 22 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 23 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 24 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 25 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 26 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 27 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 28 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 29 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 30 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 31 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 32 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 33 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 34 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 35 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 36 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 37 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 38 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 39 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 40 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 41 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 42 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 43 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 44 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 45 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 46 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 47 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 48 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 49 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 50 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 51 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 52 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 53 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 54 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 55 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 56 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 57 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 58 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 59 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 60 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 61 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 62 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 63 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 64 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 65 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 66 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 67 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 68 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 69 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 70 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 71 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 72 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 73 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 74 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 75 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 76 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 77 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 78 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 79 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 80 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 81 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 82 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 83 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 84 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 85 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 86 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 87 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 88 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 89 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 90 of 91
Case 4:19-cv-00640-SBA Document 1 Filed 02/06/19 Page 91 of 91
